Citation Nr: 0108618	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  The Board observes that the 
record does not contain a substantive appeal concerning the 
issue of entitlement to service connection for a left eye 
disorder.  Therefore, the issue is not ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran was exposed to excessive noise during active 
service and has current diagnoses of bilateral hearing loss 
and tinnitus.

3.  Competent medical evidence has related the bilateral 
hearing loss and tinnitus to the active duty noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).  

2.  Tinnitus was incurred in or aggravated by active service. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred bilateral hearing loss 
and tinnitus due to excessive noise exposure during active 
service in Vietnam.  As a preliminary matter, the Board notes 
that effective November 9, 2000, the Veterans Claims 
Assistance Act of 2000, was signed into law.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000) ("VCAA").  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claim.  The Board finds that even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  
Although the veteran was initially informed of the evidence 
needed to establish a "well-grounded" claim, which is no 
longer a valid basis for service connection, see VCAA, supra, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous private medical records 
in the file.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim and has 
testified at a personal hearing before the RO.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2000).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2000).

In relation to the present appeal, the veteran's service 
personnel records show that he served in Vietnam from April 
to October 1967 and that his military occupational specialty 
(MOS) was cook.  During that time period, he also 
participated in approximately 17 combat operations.  The 
veteran's service medical records include no complaints of 
hearing loss or tinnitus.  An October 1965 pre-induction 
examination included audiometer testing with specific 
puretone threshold findings, as well as a whispered voice 
test of 15/15 for both ears.  A September 1966 examination 
contained no findings related to hearing acuity and the 
February 1968 separation examination reported the whispered 
voice test as 15/15 for both ears.  The audiometer testing 
was reported as negative but did not include any specific 
findings.

Records from Dr. Flanary show that the veteran was seen in 
May 1988 with complaints of persistent tinnitus that had been 
present for years.  The veteran also had hearing loss and 
reported a past history of extreme noise exposure in Vietnam.  
Dr. Flanary found that the veteran's tinnitus was most likely 
due to such noise exposure.  An audiogram performed at that 
time identified high frequency sensory neural hearing loss.  
The veteran returned in January 1998 with complaints of 
increased hearing loss and constant bilateral tinnitus.  An 
audiogram found progression of the hearing loss with moderate 
to severe high frequency sensory neural hearing loss.

In his February 1998 letter to the RO, the veteran claimed 
that he was exposed to sporadic artillery explosions and 
mortar rounds while serving in Vietnam.  He participated in 
approximately 25 search and destroy missions and had ringing 
in his ears for several hours following the weapons firing.  
He had no significant noise exposure following his discharge 
from the military.  He drove a semi truck for 23 years and 
currently worked on a loading dock.  The veteran submitted 
photographs of himself in Vietnam and submitted an excerpt 
from a book which discussed the history of the 9th Marines.  
The veteran also submitted copies of letters he wrote to his 
wife while stationed in Vietnam.  He described several combat 
operations and assaults in which his unit was involved.  He 
also referred to himself as being a cook, both on ship and in 
the field.  

In April 1998, the veteran clarified that he worked as a 
meatcutter following his discharge from service until 1973.  
He then worked driving a small to mid-sized truck and making 
deliveries from 1973 to 1993.  He subsequently drove a semi 
truck and continued to do so presently.

An April 1998 letter from Casey Flanary, M.D., the son of the 
aforementioned Dr. Flanary, stated that the veteran was 
diagnosed with high frequency sensorineural hearing loss for 
the past ten years and that he had persistent bilateral 
tinnitus for several years prior to that time.  The veteran 
had a history of extreme noise exposure in Vietnam.  The 
younger Dr. Flanary believed that it was very likely that the 
veteran's history of noise exposure was a significant 
causative factor of his present hearing loss.  In February 
1999, a former Marine stated that he talked with the veteran 
in a foxhole in July 1967 in Vietnam.

A VA audiology examination was performed in July 1999 and the 
VA examiner noted that the veteran's service induction 
examination had been within normal limits.  He rendered a 
present diagnosis of asymmetric mixed hearing loss, left 
greater than right, with retracted tympanic membranes 
bilaterally.  That same month, a VA specialist submitted an 
opinion.  He stated that it was notable that the veteran 
appeared to be exposed to artillery and mortar fire on only a 
few occasions and served as a cook aboard ship.  He found 
that the pre-entrance audiogram in October 1965 suggested the 
beginning of hearing loss prior to service.  He observed that 
the veteran worked as a semi truck driver and dock loader for 
many years after Vietnam.  He opined that, as the veteran had 
limited noise exposure in Vietnam and post-service exposure 
around diesel semi trucks, the hearing loss and tinnitus did 
not appear to be service-connected.

The veteran appeared at a hearing before the RO in October 
1999.  He testified that his MOS was cook but that he carried 
machine gun ammunition and mortar rounds while in Vietnam.  
He did not fire the weapons but he was in close proximity to 
the gunfire and was exposed to the noise on a regular basis.  
He wore no hearing protection and the blast from the 
artillery rounds caused acute hearing loss and ringing in the 
ears.  He was not diagnosed with hearing loss until 1988 and 
he did not drive a diesel semi truck until after 1988.

In November 1999, the younger Dr. Flanary reviewed the 
veteran's records and noted that the audiogram upon entrance 
into service was essentially normal.  He acknowledged that 
the veteran had additional noise exposure of working in a 
loading dock.  He found that it was very likely that the 
veteran's history of noise exposure in Vietnam was a 
significant factor in the development of his hearing loss and 
tinnitus.  

Based upon the foregoing, the Board finds that the veteran is 
entitled to service connection for bilateral hearing loss and 
tinnitus.  The Board finds the veteran's testimony regarding 
his noise exposure in Vietnam to be credible.  His 
contentions are supported by information contained in service 
personnel records, as well as by the buddy statement and the 
letters sent to his wife.  Moreover, in the August 1999 
Statement of the Case, the RO conceded that the veteran was 
exposed to artillery and mortar noise on several occasions.  
The veteran presently has clear diagnoses of bilateral 
hearing loss and tinnitus; therefore, the only remaining 
question is whether those disabilities were caused by the 
noise exposure in Vietnam.

The VA specialist opined that the veteran's hearing loss and 
tinnitus were not likely the result of noise exposure in 
active service.  Rather, he believed that they were 
attributable to post-service noise exposure.  On the 
contrary, both Drs. Flanary related the veteran's hearing 
loss and tinnitus to his noise exposure in service.  In his 
most recent opinion, the younger Dr. Flanary reviewed the 
veteran's records, acknowledged post-service noise exposure, 
and again found that the in-service noise exposure was a 
significant cause of the veteran's present disabilities.  
While the veteran's specific amount of noise exposure 
following service cannot be determined, it appears that it 
did not include noise equivalent to that of weapons firing.  
Therefore, the Board accords more weight to the November 1999 
opinion of Dr. Flanary than to that of the VA specialist.

The Board recognizes that the VA specialist also suggested 
that the veteran's hearing loss may have started prior to 
active service.  However, the VA examiner and Dr. Flanary 
found the pre-induction examination to be within normal 
limits, and no abnormality was documented on the examination.  
Therefore, the Board finds it unnecessary to determine 
whether any preexisting hearing loss was aggravated by active 
service.

Finally, the Board concludes that the relevant evidence is, 
at the least, in relative equipoise as to the question of 
whether the veteran has bilateral hearing loss and tinnitus 
related to his noise exposure in service.  Under these 
circumstances, and applying the benefit-of-the-doubt 
doctrine, see 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), the Board finds that the evidence 
supports the conclusion that the veteran's bilateral hearing 
loss and tinnitus are causally linked to service.  
Accordingly, service connection for bilateral hearing loss 
and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

